Title: John Adams to Benjamin Franklin and John Jay, 10 April 1784
From: Adams, John
To: Franklin, Benjamin,Jay, John


        
          Gentlemen
          The Hague April 10. 1784
        
        Inclosed is Copy of a Letter from the Baron de Thulemeier and Copy of a Project of a Treaty transmitted to me by order of the King of Prussia: I should be glad if your Excellencies would examine it, and write me your Objections, and proposals of alterations, which I shall immediately communicate to his Majesty through his Minister. I presume too that your Excellencies will transmit it to Congress that when they Send a Commission to conclude, they may Send their Instructions concerning any Changes to be made in the Project. Your Excellencies I flatter myself will think with me, that We Should execute the Treaty in our own, as well as in the French or German.
        I am Gentn, your
      